Citation Nr: 1514086	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  07-12 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).

2.  Entitlement to an initial compensable rating for diabetic retinopathy of the right eye. 


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran revoked his designation of the Texas Veterans Commission as his representative, and indicated that he does not want representation by a service organization.  He is proceeding pro se.

The issue of  entitlement to an initial compensable rating for diabetic retinopathy of the right eye is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is shown to be precluded from securing or following substantially gainful sedentary or physical employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16(a), 4.18, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claim of entitlement to a TDIU has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of a TDIU), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

TDIU Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).
If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran fails to meet the objective combined rating percentage criteria of 
38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extra-schedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2014).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

TDIU Analysis

The Veteran's service-connected disabilities are coronary artery disease, rated as 60 percent disabling; kidney disease with hypertension and erectile dysfunction, rated as 30 percent disabling; diabetes mellitus and bilateral hearing loss, each rated as 20 percent disabling; tinnitus and peripheral neuropathy of both upper and both lower extremities, each rated as 10 percent disabling; and right eye diabetic retinopathy, rated as noncompensable.  With application of the bilateral factor the combined rating for the service connected disabilities is 90 percent, and meets the schedular criteria for a TDIU rating.  The question remaining is whether the service-connected disabilities alone, render the Veteran incapable of maintaining gainful employment.

In his January 2013 application for a TDIU rating (on VA Form 21-8940), the Veteran reported that he last worked, as an equipment operator, in 2008.  He indicated that he completed high school.  He further noted that he was prevented from securing or following any substantially gainful  occupation as a result of his hearing loss, tinnitus, eye, and diabetes mellitus disabilities.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.

The evidence of record includes a September 2009 VA diabetes mellitus and coronary artery disease examination.  During the evaluation, the Veteran stated that he retired due to medical physical problems.  Specifically, the Veteran reported that his hearing loss made him "slow for driving truck."  The examiner did not specifically opine as to whether the Veteran's service-connected diabetes or coronary artery disease disabilities rendered him unemployable.  

In a January 2010 VA audiological examination, the Veteran stated that he was retired, but had worked as a mechanic, equipment operator, and as a truck driver.  The examiner noted that the Veteran's hearing loss disability impacted his occupational activities in that he had hearing difficulty and decreased speech understanding ability.  An opinion as to whether the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation was not provided.  

In a September 2010 VA eye examination, the Veteran was noted to have worked as a truck driver and in heavy equipment.  He was not currently employed and it was noted that the Veteran was retired since June 2008 due to age eligibility or duration of work.  An opinion as to whether the Veteran's service-connected eye disability or other disabilities rendered him unable to secure or follow a substantially gainful occupation was not rendered by the September 2010 VA examiner.  

The Veteran was afforded another VA eye examination in October 2013.  The Veteran was diagnosed with diabetic retinopathy.  The examiner noted that the Veteran had not had any incapacitating episodes attributable to any eye condition in the last 12 months and the Veteran's eye condition did not impact his ability to work.

In a March 2014 VA audiological examination, the Veteran reported difficulty hearing and understanding others even when wearing hearing aids.  As for tinnitus, the Veteran stated that his right ear tinnitus sometimes woke him up from sleep and he also reported that tinnitus made it difficult for him to fall asleep.  The examiner opined that, based on the above-mentioned reports, the Veteran's hearing loss and tinnitus did impact ordinary conditions of daily life, including the ability to work.  

A March 2014 VA examination for diabetic retinopathy noted that the Veteran's eye condition did not impact his ability to work.  A rationale or discussion was not provided in support of the opinion rendered.  

Also in March 2014, the Veteran was afforded a VA general medical examination to specifically address whether his service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  The examiner noted that he interviewed the Veteran and reviewed the evidence of record.  During the evaluation, the Veteran reported that his last job was as a haul truck driver for the county.  The Veteran stated that he quit his job in 2008 as he was told that he was "getting slow on his duties."  The examiner performed examinations regarding the Veteran's diabetes mellitus, coronary artery disease, diabetic nephropathy, peripheral neuropathy, erectile dysfunction, and hypertension disabilities.  

The March 2014 VA examiner then stated that, in regard to physical employment, the Veteran's coronary artery disease caused problems with activities of moderate to severe exertion.  Also, the Veteran's peripheral neuropathy disability manifested problems when standing up and walking for prolonged periods of time.  As such, the examiner opined that the Veteran's coronary artery disease and peripheral neuropathy disabilities rendered him unable to obtain or retain substantial gainful physical employment.   In regard to sedentary employment, the examiner stated that none of the Veteran's service-connected medical conditions discussed in the VA examination report caused functional impairment for sedentary employment.  Specifically, the examiner stated that none of the disabilities impaired the Veteran from sitting for a prolonged period of time in order "to do a sedentary/desk job."

The Board finds that, when reviewed together, the March 2014 VA audiological examination and the March 2014 VA general examination demonstrate that the Veteran is unable to secure or follow a substantially gainful physical or sedentary occupation.  In this regard, the March 2014 general medical examiner opined that the Veteran was unable to perform physical employment as a result of limitations attributable to his coronary artery disease and peripheral neuropathy disabilities-specifically the Veteran had difficulty with prolonged standing and walking.  

Further, although the March 2014 general medical examiner opined that the Veteran was capable of sedentary employment, the March 2014 VA audiologist opined that 
the Veteran's hearing loss and tinnitus disabilities impacted his ordinary conditions of daily life, including the ability to work.  In other words, the Veteran credibly reported that he had difficulty hearing and understanding others even when wearing hearing aids.  As for tinnitus, the Veteran stated that it caused sleep impairment.  The Board finds that the Veteran's hearing loss and tinnitus symptoms would reasonably make a sedentary or office job highly unlikely-e.g., the Veteran would have difficulty using the telephone or communicating with co-workers.  The Board finds that after consideration of the lay and medical evidence and with consideration of the Veteran's level of education and previous work experience, that the Veteran is unable to secure or follow substantially gainful occupation.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful physical or sedentary occupation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A TDIU is granted.


REMAND

In a November 2013 rating decision, the RO granted service connection for diabetic retinopathy of the right eye and assigned a noncompensable evaluation effective September 29, 2004.  In November 2013, and within one year of the appeal period, the Veteran filed a notice of disagreement with the November 2013 rating decision.  A review of the record reveals that the Veteran has not been issued a Statement of the Case (SOC) for this issue.  Under these circumstances, the Board has no discretion and must remand this matter for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran and his representative concerning the claim for entitlement to an initial compensable rating for diabetic retinopathy of the right eye.  The Veteran must be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider this issue.  Then, only if an appeal is timely perfected, should this issue be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


